U NITED S TATES AIR F ORCE
            C OURT OF C RIMINAL APPEALS
                        ________________________

                             No. ACM 39086
                        ________________________

                           UNITED STATES
                               Appellee
                                    v.
                        Thomas E. BARKER
          Airman First Class (E-3), U.S. Air Force, Appellant
                        ________________________

       Appeal from the United States Air Force Trial Judiciary
                          Decided 7 July 2017
                        ________________________

Military Judge: James R. Dorman.
Approved sentence: Bad-conduct discharge, confinement for 30 months,
forfeiture of all pay and allowances, and reduction to E-1. Sentence
adjudged 16 May 2016 by GCM convened at McConnell Air Force Base,
Kansas.
For Appellant: Major Annie W. Morgan, USAF.
For Appellee: Major J. Ronald Steelman III, USAF; Gerald R. Bruce,
Esquire.
Before DREW, MAYBERRY, and J. BROWN, Appellate Military Judg-
es.
Chief Judge DREW delivered the opinion of the court, in which Senior
Judge MAYBERRY and Senior Judge J. BROWN joined.
                        ________________________

               PUBLISHED OPINION OF THE COURT
                        ________________________

DREW, Chief Judge:
   A military judge sitting as a general court-martial convicted Appellant,
consistent with his pleas and pursuant to a pretrial agreement (PTA), of
knowingly and wrongfully possessing child pornography and knowingly and
                    United States v. Barker, No. ACM 39086


wrongfully viewing child pornography, both in violation of Article 134, Uni-
form Code of Military Justice (UCMJ), 10 U.S.C. § 934. 1 The military judge
sentenced Appellant to a bad-conduct discharge, confinement for 30 months,
total forfeiture of all pay and allowances, and reduction to E-1. The convening
authority approved the sentence as adjudged. 2
    On appeal, Appellant asserts one error: that the military judge erred
when, in presentencing, he admitted three written victim impact statements
purportedly from an individual identified in the child pornography Appellant
possessed and viewed. We find that the military judge erred in admitting two
of the three statements. In so doing, we address for the first time whether a
victim impact statement written before an accused wrongfully possesses or
views child pornography is admissible as an exercise of a victim’s right to be
reasonably heard at a sentencing hearing.

                                 I. BACKGROUND
    Appellant admitted to knowingly and intentionally downloading and
viewing approximately 155 videos and 12 photographs of children engaging
in sexually explicit conduct between on or about 14 June 2014 and on or
about 18 April 2015. The children in the videos and photographs appear to
range in age from approximately 2 years old to about 16 years old. The De-
fense Computer Forensics Laboratory analyzed Appellant’s electronic equip-
ment and confirmed that the child pornography he possessed included 19 vid-
eo files and 10 image files involving specific child victims who have been
identified by the National Center for Missing and Exploited Children
(NCMEC). 3 NCMEC identified KF as the victim depicted in one of the videos
Appellant downloaded to his computer. NCMEC refers to that video and oth-
ers on the Internet involving KF as the “Vicky series.”
   At Appellant’s trial, the Prosecution offered what they claimed were vic-
tim impact statements from KF. The first was entitled “UPDATED VICTIM
IMPACT STATEMENT FROM [redacted] SERIES VICTIM—December
2011.” It was signed and sworn on 6 March 2012. The second was entitled

1 A specification of knowingly and wrongfully distributing child pornography was
dismissed with prejudice by the military judge pursuant to the pretrial agreement.
2The adjudged sentence was not affected by the PTA, which allowed for the approval
of no more than four years of confinement.
3 NCMEC, in conjunction with law enforcement, have confirmed certain persons por-
trayed in images and videos are actual minors by locating the individuals seen in the
images and videos.




                                         2
                    United States v. Barker, No. ACM 39086


“Supplement to Victim Impact Statement of [redacted] Series Victim.” It was
signed on 31 January 2013. The third was entitled “UPDATED VICTIM IM-
PACT STATEMENT FROM [redacted] SERIES VICTIM—September 23,
2013.” It was signed and sworn on 30 September 2013. None of the state-
ments indicates that it was written by KF and only the January 2013 state-
ment mentions the “Vicky series” anywhere in the statement. The name and
signature of the declarants in each document were redacted. There were no
accompanying affidavits or testimony to establish the origin of these docu-
ments, the circumstances of their creation, or where these documents were
maintained. Instead, the assistant trial counsel merely proffered that the
Prosecution received the documents from the Federal Bureau of Investigation
(FBI), they were victim impact statements from KF, and they were “redacted
already.” 4 If the dates on the three letters were accurate, all of the documents
were prepared before Appellant committed his offenses. The Prosecution of-
fered the statements as a single Prosecution Exhibit and the military judge
admitted it over Defense objection5 during the presentencing portion of Ap-
pellant’s trial. 6

                                  II. DISCUSSION
    Appellant asserts the military judge erred in considering, over Defense
objection, the victim impact statements. We agree.
   We review a military judge’s admission or exclusion of evidence, including
sentencing evidence, for an abuse of discretion. United States v. Stephens, 67
M.J. 233, 235 (C.A.A.F. 2009) (citing United States v. Manns, 54 M.J. 164,
166 (C.A.A.F. 2000)). “[T]hat discretion is abused when evidence is admitted


4 The redactions to the titles of the documents were apparently done by the Prosecu-
tion, as they are different in appearance than the redactions to the declarant’s name
and signature (Adobe Acrobat-style black rectangle in the titles versus what appears
to be white correction tape elsewhere), and the December 2011 statement was offered
at the Article 32 preliminary hearing—without any redactions to the title.
5 The Government asserts that Appellant forfeited his objections to the lack of foun-
dation or authentication. Trial defense counsel objected “for a myriad of reasons,”
including not being able to tell who wrote the statements or whether the declarants
had been given an opportunity to appear at the court-martial in person to provide a
statement. Trial defense counsel’s objection was sufficient to preserve the issues for
appeal.
6 The Prosecution also offered similar affidavits attributed to KF’s mother and step-
father, to which the Defense also objected. The military judge sustained the objec-
tions and did not admit them.




                                          3
                   United States v. Barker, No. ACM 39086


based upon an erroneous view of the law.” United States v. Holt, 58 M.J. 227,
230–31 (C.A.A.F. 2003). “The Military Rules of Evidence are applicable to
sentencing, . . . thus providing procedural safeguards to ensure the reliability
of evidence admitted during sentencing.” United States v. Saferite, 59 M.J.
270, 273 (C.A.A.F. 2004) (omission in original) (quoting United States v.
McDonald, 55 M.J. 173, 176 (C.A.A.F. 2001)); Military Rule of Evidence (Mil.
R. Evid.) 1101. “[A]t the discretion of the military judge, [the rules] may be
relaxed for the defense when it presents its evidence in extenuation or mitiga-
tion.” United States v. Boone, 49 M.J. 187, 198 n.14 (C.A.A.F. 1998) (emphasis
added); Rule for Court-Martial (R.C.M.) 1001(c)(3). If the military judge re-
laxes the rules for the defense, the rules may be relaxed during rebuttal by
the prosecution to the same degree. R.C.M. 1001(d).
       Although the rules may be relaxed . . . otherwise inadmissible
       evidence still is not admitted at sentencing. See United States
       v. Gudel, 17 M.J. 1075, 1077 (AFCMR 1984) (“While it is true
       that the application of the rules of evidence may be relaxed in
       sentencing proceedings . . . , we, like the Court of Military Ap-
       peals, believe that the rules are not so relaxed as to eliminate
       the requirement that the government demonstrate that the
       proffered evidence meets generally accepted standards of rele-
       vance, materiality and reliability.”).
Boone, 49 M.J. at 198 n.14.
    Generally, the admission of evidence in aggravation during presentencing
is controlled by R.C.M. 1001(b)(4), which states:
       The trial counsel may present evidence as to any aggravating
       circumstances directly relating to or resulting from the offenses
       of which the accused has been found guilty. Evidence in aggra-
       vation includes, but is not limited to, evidence of financial, so-
       cial, psychological, and medical impact on or cost to any person
       or entity who was the victim of an offense committed by the ac-
       cused . . . .
    In addition to aggravation evidence offered by the prosecution, a crime
victim has an independent “right to be reasonably heard at a sentencing
hearing.” R.C.M. 1001A(a). “If the victim exercises the right to be reasonably
heard, the victim shall be called by the court-martial. This right is independ-
ent of whether the victim testified during findings or is called to testify under
R.C.M. 1001.” Id. (emphasis added). “In non-capital cases . . . the ‘right to be
reasonably heard’ means the right to make a sworn or unsworn statement.”
R.C.M. 1001A(b)(4)(B). “The content of statements . . . may include victim
impact or matters in mitigation.” R.C.M. 1001A(c). “‘[V]ictim impact’ includes


                                       4
                       United States v. Barker, No. ACM 39086


any financial, social, psychological, or medical impact on the victim directly
relating to or arising from the offense of which the accused has been found
guilty.” R.C.M. 1001A(b)(2). A victim who chooses to make an unsworn state-
ment “may not be cross-examined by the trial counsel or defense counsel upon
it or examined upon it by the court-martial. The prosecution or defense may,
however, rebut any statements of facts therein. The unsworn statement may
be oral, written, or both.” R.C.M. 1001A(e). A victim is not required to provide
a copy of an unsworn statement to the trial counsel, defense counsel, and mil-
itary judge until after the announcement of findings, and the military judge
may waive this requirement for good cause shown. R.C.M. 1001A(e)(1).
    R.C.M. 1001A is the President’s implementation of Article 6b, which was
added to the UCMJ by the National Defense Authorization Act for Fiscal
Year 2014 (FY 2014 NDAA). 7 Article 6b is based on the Crime Victims’ Rights
Act, 18 U.S.C § 3771. H.R. REP. NO. 113-102, pt. 1, at 161 (2013) (“The articu-
lated rights and procedures are similar, but not identical to those set forth in
section 3771 of title 18, United State Code.”); STAFF OF H. COMM. ON ARMED
FORCES, 113TH CONG., LEGISLATIVE TEXT & JOINT EXPLANATORY STATEMENT
TO ACCOMPANY H.R. 3304, PUBLIC LAW 113–66 at 702 (Comm. Print 2013)
(“The agreement includes the House provision with a clarifying amend-
ment.”).
    Sentencing evidence is also subject to the requirements of Mil. R. Evid.
403. United States v. Hursey, 55 M.J. 34, 36 (C.A.A.F. 2001) (citing United
States v. Rust, 41 M.J. 472, 478 (C.A.A.F. 1995)). When the military judge
conducts a proper balancing test under Mil. R. Evid. 403 on the record, the
ruling will not be overturned absent a clear abuse of discretion; the ruling of
a military judge who fails to do so will receive correspondingly less deference.
Id. at 36; Manns, 54 M.J. at 166. Here, the military judge conducted a Mil. R.
Evid. 403 balancing test on the record and, indeed, sustained Defense’s ob-
jections to the mother’s and stepfather’s statements on that basis.
    Appellant raises several reasons why, in his view, the military judge
erred in admitting the victim impact statements: (1) that the declarant was
not a “victim” for purposes of R.C.M. 1001A for the crimes of possessing and
viewing child pornography (as opposed to other crimes—not committed by
Appellant—of child sexual assault and production of child pornography);
(2) that the statements violated the Prosecution’s discovery obligations;
(3) that the Prosecution did not submit any evidence to lay the foundation



7   Pub. L. No. 11333, § 1701(b)(2)(A), 127 Stat. 953–54 (2013).




                                             5
                   United States v. Barker, No. ACM 39086


and authentication for the admission of the victim impact statements under
R.C.M. 1001A.
A. “Victim” of Child Pornography
    As he did at trial, Appellant asserts that R.C.M. 1001A does not apply to
his case because a minor depicted within an image of child pornography is
not a “crime victim” for purposes of the rule for the offenses of possessing and
viewing child pornography. He is mistaken. R.C.M. 1001A(b)(1) defines a
“crime victim” as “an individual who has suffered direct physical, emotional,
or pecuniary harm as a result of the commission of an offense of which the
accused was found guilty.” The Supreme Court has recognized that child por-
nography is a continuing crime and a child depicted in the images is victim-
ized each time the images are downloaded and viewed. Paroline v. United
States, 134 S. Ct. 1710, 1716–17 (2014). The declarant of the January 2013
statement puts it thus:
       [E]ach additional time that another person downloads and sees
       the computer images that are now known as the “Vicky series”
       it does me immeasurable additional harm. I am hurt every
       time I hear about another criminal case that involves my imag-
       es. . . . It seems the cases will never stop coming. . . . Each one
       means an additional hurt to me. This hurt is over and above
       the general “aching” in my heart that is always there. It tells
       me someone else was enjoying my pain. . . . My knowledge that
       this defendant was among those who have downloaded, looked
       at, and enjoyed the pictures of me at my most vulnerable has
       caused me more and real psychological and emotional hurt and
       pain.
B. Discovery Violation
    In his PTA, Appellant agreed to “waive all motions which may be waived
under the Rules for Courts-Martial, including motions such as motions to
suppress, compel production of Defense Computer Forensics Laboratory pros-
ecution witnesses, etc.” Despite this, at trial, Appellant’s trial defense counsel
objected to the statements as “a discovery violation to R.C.M. 701.” However,
in discussing his claims of a discovery violation, trial defense counsel later
conceded: “As far as the pretrial agreement, I can’t provide a motion . . . .”
    The “waive all motions” provision is a valid component of a PTA and, if
agreed upon, prevents Appellant from raising by motion a discovery violation.
United States v. Cron, 73 M.J. 718, 732–34 (A.F. Ct. Crim. App. 2014). While
neither trial defense counsel nor Appellant identified the discovery motion as
one they contemplated waiving through the PTA, the military judge had a



                                        6
                  United States v. Barker, No. ACM 39086


robust discussion with Appellant during his PTA inquiry about the meaning
of this provision, including:
       MJ: In particular, do you understand that this term of your
       pretrial agreement precludes this court or any appellate court
       from having the opportunity to determine if you are entitled to
       any relief based upon these motions?
       ACC: Yes, sir.
    Ordinarily, appellate courts “do not review waived issues because a valid
waiver leaves no error to correct on appeal.” United States v. Ahern, 76 M.J.
194, 197 (C.A.A.F. 2017) (citing United States v. Campos, 67 M.J. 330, 332
(C.A.A.F. 2009)). However, we recognize that this court is permitted, under
Article 66(c), UCMJ, 10 U.S.C. § 866(c), to review issues affirmatively waived
by an appellant at trial. United States v. Chin, 75 M.J. 220, 223 (C.A.A.F.
2016) (“CCAs are required to assess the entire record to determine whether to
leave an accused’s waiver intact, or to correct the error.”). Under R.C.M.
1001A(e)(1), a victim is not obligated to disclose the contents of an unsworn
victim impact statement until after the announcement of findings. According-
ly, after having reviewed the entire record, we do not believe that the state-
ments were disclosed to the Defense in an untimely fashion, and we leave
Appellant’s waiver of this issue intact.
C. Foundation and Authentication
    Appellant asserts that the Prosecution did not submit any evidence to au-
thenticate the statements, lay a proper foundation for admission under
R.C.M. 1001A, or to establish that the sentiments espoused in the state-
ments—written before Appellant committed his offenses—were still reflective
of the impact on the victim. “When the relevance of evidence depends on
whether a fact exists, proof must be introduced sufficient to support a finding
that the fact does exist.” Mil. R. Evid. 104(b). The evidence necessary to es-
tablish a proper foundation need not itself be admissible under the Military
Rules of Evidence, except those pertaining to privileges. Mil. R. Evid. 104(a).
However, averments of counsel are not evidence and are insufficient to au-
thenticate or otherwise establish an evidentiary foundation. “[W]e must em-
phasize that neither a summary nor an offer of proof can serve as a proper
evidentiary foundation when a party objects on grounds of the existence or
sufficiency of such foundation.” United States v. Eastman, 20 M.J. 948, 951
(A.F.C.M.R. 1985).
   Victim impact evidence is a form of aggravation evidence that, with a
proper foundation, the Prosecution may introduce during a sentencing hear-
ing under R.C.M. 1001(b)(4). Victim impact is also an appropriate topic for a
sworn or (in the case of non-capital cases) unsworn statement offered by a


                                      7
                    United States v. Barker, No. ACM 39086


victim in exercising his or her right to be reasonably heard during a sentenc-
ing hearing under R.C.M. 1001A(c). For an unsworn statement, the victim
may offer the statement orally, in writing, or both. R.C.M. 1001A(e). While
the Prosecution did not indicate whether they were offering the statements
under R.C.M. 1001(b)(4) or R.C.M. 1001A(e), both the trial defense counsel
and the military judge treated the Prosecution’s offer as a victim exercising
her right to be reasonably heard under R.C.M. 1001A. 8 The rules of evidence
had not yet been relaxed on behalf of the Defense. The Prosecution did not
attempt to lay the necessary foundation for admission of hearsay victim im-
pact statements under R.C.M. 1001(b)(4) and it appears that, sub silentio, the
Prosecution was offering the statements under R.C.M. 1001A. An obvious and
necessary foundational predicate for a statement offered under R.C.M. 1001A
is that the victim (not just the Prosecution) wishes the court to consider the
statement.
    In continuing crime cases, such as possession and viewing of child pornog-
raphy, there is no requirement that a victim prepare a separate statement for
each individual case. Moreover, the fact that a victim impact statement was
authored before an accused’s criminal acts does not necessarily make the
statement irrelevant to the accused’s offenses. However, there must be some
evidence establishing a foundational nexus between the victim impact de-
scribed in the statement and the subsequent offenses committed by the ac-
cused. The evidence must establish that the accused’s offenses impacted the
victim at some point in the manner described in the statement, whether or
not the victim continues to be impacted to the same degree, or even it all, by
the time of trial. The fact that the victim may be suffering a lesser impact at
the time of trial does not necessarily make the statement stale, but it may be
a matter in mitigation. However, in conducting the required Mil. R. Evid. 403
balancing test, the military judge should consider the length of time since the
statement was authored and the degree of lessened victim impact (if any) by
the time of trial to ensure that the probative value of a statement prepared in
advance of the trial is not substantially outweighed by a danger of unfair
prejudice, misleading the sentencing authority, or any of the other listed fac-
tors.
    Appellant at trial and again before us complains that the Prosecution
failed to identify the declarant or declarants of the statements and he charac-
terizes it as a discovery violation. As discussed above, we do not find that any

8The Prosecution offered all three statements as Prosecution Exhibit 8. This was im-
proper. The statements should have been offered on behalf of the court-martial.
R.C.M. 1001A(a). As such, they should have been marked as Court Exhibits.




                                         8
                     United States v. Barker, No. ACM 39086


discovery issues were preserved for review on appeal. Nevertheless, the Pros-
ecution was still obliged to authenticate the statements, including establish-
ing that they are what they purport to be and that the declarants are victims
of Appellant’s offenses—not just child pornography victims generally. In other
words, the Prosecution must establish that a victim impact statement was
written by a victim of one of the pornographic images Appellant possessed or
viewed. None of the unsworn statements are self-authenticating and the
Prosecution offered no evidence, other than the redacted statements them-
selves (with their redacted titles 9), to establish that the statements are rele-
vant to Appellant’s court-martial, to authenticate them as letters written by
one of his victims, or to indicate that the victims desired to exercise their
right to be reasonably heard at Appellant’s sentencing hearing through the
statements. 10 Thus, our consideration of these matters is limited, as was the
military judge’s below, to the content of the statements offered at trial. Assis-
tant trial counsel’s averments as to the identity of the declarants and how the
statements came into being provide no basis whatsoever to establish any of
these threshold requirements.
    The assistant trial counsel asserted, purportedly based on the information
the Prosecution received from the FBI, that all three statements were from
KF, the victim in the “Vicky series” of child pornography. Appellant, in his
stipulation of fact, admits that one of the videos he possessed and viewed was
from the “Vicky series.” However, only one of the statements presented to the
military judge mentions the “Vicky series.” While the title of the January
2013 statement was redacted like the other two, the body of the statement
includes the following: “I am making this supplement to my prior Victim Im-


9 At the Article 32 preliminary hearing, the Government offered a version of the De-
cember 2011 statement. That version included the full title of the document, “UP-
DATED VICTIM IMPACT STATEMENT FROM VICKY SERIES VICTIM—Decem-
ber 2011” (emphasis added). In addition, the Government offered the preliminary
hearing officer an affidavit from a retired police officer who investigated the underly-
ing “Vicky Series” child sex abuse and production of child pornography offenses. The
affidavit provided significant information that would have been useful to authenti-
cate and otherwise lay the foundation for all three unsworn statements offered to the
military judge during the sentencing hearing. However, neither the unredacted title
of the December 2011 statement nor the investigator’s affidavit were offered to the
military judge during the sentencing hearing.
10In challenging the admission of the statements, the Defense offered Appellate Ex-
hibit IV, which did provide the military judge with some information regarding how
the statements came into the possession of the Prosecution and whether the declar-
ant’s desired the statements to be considered at Appellant’s court-martial.




                                           9
                    United States v. Barker, No. ACM 39086


pact Statements to make clear that each additional time that another person
downloads and sees the computer images that are now known as the ‘Vicky
series’ it does me immeasurable additional harm.” That sentence sufficiently
establishes a link between the January 2013 statement and the video Appel-
lant admitted to possessing and viewing.
    However, despite the fact that the Prosecution offered all three state-
ments as a single prosecution exhibit, they are three separate statements,
given at different times, and nothing in them (at least not in the form offered
to the military judge 11) links them to each other. Only assistant trial coun-
sel’s assertions provided that link, but counsel’s assertions are not evidence.
The other two statements, the December 2011 statement and the September
2013 statement, lacked any evidence that would have permitted the military
judge to determine that they were authentic and, if authentic, relevant to
Appellant’s court-martial.
    With regard to the January 2013 statement that does contain the sole ref-
erence to the “Vicky series,” unlike the other two statements, it does not con-
tain an express statement that the declarant specifically intended the state-
ment to be used in all future sentencing hearings. In contrast, the other two
statements clearly indicate that the declarants intended them to be an exer-
cise of the right to be reasonably heard in any subsequent relevant sentenc-
ing hearings. The December 2011 statement includes “I submit the statement
to the court for its use in sentencing in cases in which involve my images.”
The September 2013 statement includes a very similar statement: “I submit
the statement to the court for its use in sentencings in cases in which involve
my images.”
    Nonetheless, the January 2013 statement does contain some indication
that the declarant intended it to be used in criminal sentencing hearings:
“Supplement to Victim Impact Statement . . . . I am hurt every time I hear
about another criminal case . . . . Despite feeling hurt each time I learn about
another case with my images, I feel strongly that I have a right to know
about every case.” Furthermore, the trial defense counsel offered Appellate
Exhibit IV to the military judge, which trial defense counsel characterized as
the “guidance” for use of the victim impact statements offered by the Prosecu-
tion. Appellate Exhibit IV included the following:


11 The one statement offered at the Article 32 preliminary hearing suggests that all
three statements originally contained titles that would have linked them to the
“Vicky series” but the Prosecution inexplicably chose to redact that information be-
fore offering them to the military judge.




                                        10
                   United States v. Barker, No. ACM 39086


                Guidance for Use of Victim Impact Statement
       Title 18, United States Code, Section 3771(a) provides certain
       rights to victims of federal crimes. Those rights include . . . the
       right to be reasonably heard at any public proceeding . . . in-
       volving . . . sentencing . . . .
       To comply with the provisions of 19 U.S.C. § 3771(a)(1), (4), and
       (8), prosecutors should follow these guidelines when obtaining
       and using victim impact statements in child pornography cas-
       es:
       1. When providing this statement, the victim only consented to
       its use at sentencing, probation, or parole proceedings. . . .
       2. Victims may withdraw or revise their statement. Therefore,
       prosecutors should obtain the statement as close as possible to
       the sentencing date for each individual defendant, in order to
       best ensure that the most up-to-date statement is used at that
       sentencing.
    The military judge had no evidence before him to establish that the De-
cember 2011 and September 2013 statements were relevant to Appellant’s
court-martial because no evidence indicated that those statements were writ-
ten by a victim of the child pornography Appellant possessed or viewed. On
the other hand, the January 2013 statement indicated that it was written by
the victim of the “Vicky series” child pornography, one video of which Appel-
lant downloaded. The content of the statement, coupled with Appellate Ex-
hibit IV, indicating that the statement was acquired by the Prosecution for
Appellant’s individual sentencing case for the express purpose of permitting
the victim to exercise her right to be reasonably heard, sufficiently laid the
foundation for admission of the statement under R.C.M. 1001A. Accordingly,
we conclude that the military judge abused his discretion when he admitted
the December 2011 and September 2013 statements over Appellant’s objec-
tion, but did not abuse his discretion with regard to the January 2013 state-
ment.
D. Prejudice
    Having found error, we must determine whether Appellant was preju-
diced. The test for prejudice is whether the error substantially influenced the
adjudged sentence. United States v. Sanders, 67 M.J. 344, 346 (C.A.A.F.
2009); United States v. Griggs, 61 M.J. 402, 410 (C.A.A.F. 2005); United
States v. Boyd, 55 M.J. 217, 221 (C.A.A.F. 2001). The Prosecution proffered
and the military judge accepted that all three statements were from the same
victim. Even though we have found that the judge committed error in admit-
ting two of the statements, he properly considered the third one from what he

                                       11
                  United States v. Barker, No. ACM 39086


believed to be the same victim. We are convinced that the admission of the
other two statements did not substantially influence the sentence adjudged
by the military judge.

                             III. CONCLUSION
    The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to the substantial rights of Appellant occurred.
Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the
findings and the sentence are AFFIRMED.


                FOR THE COURT



                KURT J. BRUBAKER
                Clerk of the Court




                                     12